DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 92-101) and species ((a) structure represented by formula (I); formula 308 wherein each n1 and n3 is 1; each of m1, m2 and m3 is 3; each R10, 11, 12, 13, 14, and 15 is H; E is OH; R2 is represented by formula (B5); each L1 is a connection combination of A1, A4, A8, A10, A11, and 4-15 atoms in length; M1 is N-acetylgalactosamine and species c) the structure of formula (403)) in the reply filed on 9/7/21 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO: 908,648 described in US 20050246794 is located in a lengthy sequence listing and merely discloses a siRNA target sequence with 19 bp and fails to disclose the corresponding siRNA targeting ANGPTL3.  In addition, SEQ ID NO: 200 in US 20150315594 discloses an antisense oligonucleotide with 20bp and fails to teach that the oligonucleotide can be used to make a siRNA comprising the oligonucleotide.  Applicant further argues that it is well known that antisense oligonucleotides comprise a special structure of wing-gapmer-wing single strand and the two wings consist of ribonucleotides and the gapmer consists of deoxyribonucleotides.  The mechanism for siRNA is RNAi mechanism and the mechanism for antisense oligonucleotides is different in both mechanism and chemical properties.  
This is not found persuasive because ‘794 teaches making siRNA and even though SEQ ID NO: 908,648 is in a lengthy sequence listing it is still taught as a 
While it is acknowledged that ‘594 teaches antisense oligonucleotides having 20 base pairs and antisense oligonucleotides used a different mechanism (Rnase H) to inhibit gene expression compared to siRNA (RNAi pathway), ‘594 also embraces making siRNA (pages 3, 15, 18, 23, 70, 72-74, and 542).  SEQ ID NOs: 3 and 4 recited in claim 76 embrace an oligonucleotide with 20 base pairs (sense strand has a length of 19 to 23 nucleotide and the antisense strand has a length of 20 to 26 nucleotides) with an additional nucleotide (Za: A, U, G, C) at the 3’ end of one strand and an another additional variable (Z’B) at the 5’ end.
With respect to the argument against ‘594 that oligonucleotides are limited to gapmers, the applicant provides no evidence of record to support the assertion that the antisense oligonucleotides are only limited to a gapmer.  A person of ordinary skill in the art when reading the disclosure of ‘594 would possess the knowledge that an antisense oligonucleotides embraces a variety of oligonucleotide sequence, including an unmodified RNA sequence that is complementary to a target sequence.  In addition, the office has already cited support in ‘594 which the applicant does not address in their response that teaches that the oligonucleotide can be used to make siRNA.


Information Disclosure Statement
There were two IDS filed on 10/9/20 and they appear to be duplicates of each other.  One was crossed out and the other one was initialed and considered.
The report on patentability of the IPEA or ISA has been considered by the examiner. 

Improper Markush Rejection
Claims 102 and 104 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
The Markush grouping of preventing and/or treating dyslipidemia is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the methods do not share a single structural similarity because a method of preventing requires a subject who do not have dyslipidemia where as a method of treating the subject has dyslipidemia.  The methods do not share a common use because preventing embraces the subject never having dyslipidemia and the method of treating the subject already has dyslipidemia.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 102 and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating dyslipidemia, does not reasonably provide enablement for preventing dyslipidemia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed method embraces treating and/or preventing dyslipidemia in a subject.  Neither the prior nor the instant disclosure teach how to treat and prevent dyslipidemia in a subject since if the subject has the disorder then preventing is unobtainable.  
In addition, at the time of the effective filing date, it was not routine in the art to prevent dyslipidemia in a subject comprising administering ANGPTL3 siRNA to a subject who does not suffer from dyslipidemia.  While the specification contemplates the method, the applicants do not provide a working example of the method.  There are no method steps or materials taught in the as-filed specification for how to carry out the claimed method.  The specification does not teach what level of ANGPTL3 expression in a subject is required for the skilled artisan to determine that the siRNA needs to be .   



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98 and 102-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 98 recites the limitation "the targeting groups" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 102-104 recite the limitation "the siRNA conjugate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 76, 77, 79, 80, 89, 91-99, 101 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al. (US 20050246794) taken with Prakash et al. (US 20150315594), both of record.
‘794 teaches a method to make effective gene silencing reagent (abstract and pages 2-3 and 8-20).  The siRNA can be used to silence a broad range of genes, 
In addition, at the time of the effective filing date, ‘594 teaches making oligonucleotides that reduce the expression of ANGPTL3 in a cell line.  The ANGPTL3 can be human ANGPTL3 mRNA (pages 19, 22-23, 74-75, and 426).  SEQ ID NO: 200 is one of oligonucleotides that can inhibit ANGPTL3 expression and the oligonucleotide is 100% identical to SEQ ID NO: 4.  The oligonucleotide can be attached to a conjugate to assist in delivery of the oligonucleotide to a cell line.  The conjugate (GalNac or ligand having affinity to asialoglycoprotein receptors on the surface of mammalian hepatocytes) is known to assist in delivery of oligonucleotides to liver cells and there are different types of these conjugates and linkers known in the prior art (pages 2, 14, 31, 84-165, 193, 194, and 206-213).  The oligonucleotide can be a siRNA (pages 72-74).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘794 taken with ‘594 to make a composition comprising SEQ ID NOs: 3 and 4, namely to arrive at the claimed invention.  ANGPTL3 mRNA sequence was known in the prior art.  The sequence was involved in lipoprotein metabolism by affecting LPL activity.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the hyperfunctional siRNA in a cell line.  A person of ordinary skill in the art based on the 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-82, 87, 89, and 91-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 18, 25-29, 39-39, 42-45, 48, 53, 58, 60, 65, 67, 69, 70, 80-81, 83, 85, 88-89, 92-93, 96, 99-100 of copending Application No. 16/758,318(reference application).  Although the claims at both set of claims embrace a siRNA conjugate.  The conjugate in both claims can be formula 308 and 403.   ‘318 does not specifically claim wherein the siRNA comprises SEQ ID NOs: 3 and 4.  However, claim 81 of ‘318 recites that siRNA targets ANGPTL3 mRNA.  MPEP 804 II B 1 states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 
The following rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
A person of ordinary skill in the art looking for the definition of the ANGPTL3 siRNA would arrive at SEQ ID NOs: 80, 84, 90, 92, 98, and 176 because the specification of ‘318 indicates that these SEQ ID NOs: are these types of siRNA.  These sequences are 100% identical to SEQ ID NO: 3 and would read on the siRNA recited in the instant claims.  A person of ordinary skill in the art would have been motivated to conjugate the siRNA to formula 403 to assist in delivery to liver cells.  ANGPTL3 mRNA sequences were known in the prior art.  The sequence was involved in lipoprotein metabolism by affecting LPL activity.  One of ordinary skill in the art would have been motivated to use 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 83-86, 88, and 90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635